Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 1 of 50

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

(A re aba fae Ske ee Oe ey egg ek ee lh He YA x
UNITED STATES OF AMERICA,
03 Cr. 1197 (SHS)
— against — _
: AS 3/17 / pha!
UZAIR PARACHA, : HLLED-UNDER'SEAL. ; Y /
Defendant. : — /
USDC SDNY
. . DOCUMENT
ELECTRONICALLY FILED
DOC#

 

DATE FILED: 3 //§ /3002

MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR
A NEW TRIAL PURSUANT TO RULE 33, FED.R.CRIM-P.

Joshua L. Dratel, Esq.
Aaron J, Mysliwiec
Law Offices of Joshua L. Dratel, P.C.

~ Of Counsel - 2 Wall Street - 3rd Floor
New York, New York 10005

Joshua L, Dratel Tel: (212) 732-0707

Aaron J. Mysliwiec Fax: (212) 571-3792

jdratel@joshuadratel.com
amysliwiec@joshuadratel.com

Attorneys for Defendant
Uzair Paracha

 
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 2 of 50

TABLE OF CONTENTS
Table of Contents 2... ccc cece eee tne tee ence eens eee eee nnes i
Introduction ote ee nnn eee tebe eset eben en nn enaes 1
STATEMENT OF THE FACTS
A. The Charges Against Mr. Paracha In the Indictment ......000 0000 occ cc cee 4
B. The Government's Evidence At Trial 00.0060 t ene nn ens 5
c. Mr. Paracha’s Testimony At Trial... 000 cc ccc cence cee e een ens 6
D. Mr. Paracha’s Motion to Depose and Produce Unavailable Witnesses for Trial ....... 6
1, The Disposition of Mr. Paracha’s Claim With Respect to KSM .............. 8
2. The Disposition of Mr. Paracha’s Claim With Respect to Mr. al-Baluchi ...... 8
3. The Disposition of Mr. Paracha’s Claim With Respect to Mr. Khan .......... 9
E. The Substitution of Mr. Khan’s and Mr. al-Baluchi’s Declassified
Summaries Provided By the Government and Introduced af Trial ......0..000.000.4. 10
F, The Jury Instructions Regarding the Stipulated Substitutions ......0..004. 000000 cue 11
G. The Verdict and Sentence 0... ect tee teen et eee enna 12
H. The Newly Discovered Evidence 1.1... 6.0 ccc cette nee teenies 13
1. KSM’s Newly Discovered Statements 0.6.00 cc cece eee 14
2. Mr. al-Baluchi’s Newly Discovered Statements 0.00006 00 ccc ccc aes \7
3, Mr. Khan's Newly Discovered Statements 0.0.00... 0 occ cence 19
I. Potential Material Exculpatory Evidence That Remains Undisclosed .........0.04... 21

 
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 3 of 50

ARGUMENT
POINT I

MR. PARACHA’S RULE 33 MOTION FOR A

NEW TRIAL SHOULD BE GRANTED BECAUSE
THE NEWLY DISCOVERED STATEMENTS BY
KSM, AL-BALUCHL AND KHAN ARE MATERIAL
TO MR. PARACHA’S DEFENSE, AND WOULD

PROBABLY HAVE LED TO HIS ACQUITTAL ..... 00... eee eens 23
A. The Legal Standards Generally Relevant to Rule 33

Motions Based On “Newly Discovered Evidence” . 0.0... 0. cect 24
B. The Statements Produced to Defense Counsel Post-Trial

Constitute “Newly Discovered Evidence” Under Rule 33) 0.0... cece 26

1. Mr. Paracha Exercised Due Diligence In Attempting to Obtain
Before Trial the Three Witnsses’ Testimony and Statements .......00.00.000.. 26

Cc. The Newly Discovered Evidence, In the Form of the Statements by KSM,
al-Baluchi, and Khan, Is Exculpatory, Material, and Is Not Cumulative ............ 29

POINT II

IN LIGHT OF PUBLIC REVELATIONS ABOUT

THE FAILURE OF GOVERNMENT AGENCIES

TO PRODUCE OR RETAIN CERTAIN

EVIDENCE OF DETAINEE INTERROGATIONS,

A HEARING SHOULD BE CONDUCTED TO

DETERMINE WHETHER ANY ADDITIONAL

EXCULPATORY STATEMENTS OR INFORMATION

EXISTS IN THE GOVERNMENT’S POSSESSION 0.0.0.0. ccc eee 4]

Conclusion 2... ec ee eee tee beeen beeen nee etn eee enennnena 47

-ii-
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 4 of 50

INTRODUCTION

This Memorandum of Law is submitted under seal in support of Uzair Paracha’s motion
for a new trial pursuant to Rule 33, Fed.R.Crim.P.' As set forth below, this Motion is based on
“newly discovered evidence” produced post-trial by the government and consisting of post-trial
statements of IChalid Sheikh Mohammed (hereinafter “KSM”), Majid Khan, and Ammar al-
Baluchi, made to government agents in custodial interviews, that materially undermine the very
core of the government’s theory of prosecution — that Mr. Paracha provided material support to af
Qaeda. As detailed below, analysis of those statements in the context of the evidence at Mr.
Paracha’s trial compels the conclusion that such newly discovered evidence, if it had been
available to Mr. Paracha at trial, would probably have led to his acquittal. Accordingly, it is
respectfully submitted that Mr. Paracha’s convictions should be vacated, and that he should be
granted a new trial.

Despite Mr. Paracha’s diligent pre-trial litigation efforts to obtain access to these three
witnesses and/or to these witnesses’ full statements made while they were in U.S. custody, both
were unavailable to Mr. Paracha before and during trial. Citing “national security concerns,” the
government refused to allow Mr. Paracha or his counsel access to these three witnesses for either
pre-trial depositions or for trial testimony. Instead, the government provided limited,
declassified, government-crafted summaries of the relevant information that each witness

possessed. Indeed, the government provided almost no information at all with respect to KSM,

 

' The basis for sealing is that this motion is based in large part on materials disclosed by
the government to defense counsel pursuant to a protective order. See Exhibit 1 to the
accompanying November 21, 2008, Declaration of Joshua L, Dratel, Esq. (hereinafter “Dratel

Decl.”)

-1-

 
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 5 of 50

one of al Qaeda's leaders.

Recognizing that prohibiting such access would violate Mr. Paracha’s Fifth and Sixth
Amendment rights, this Court permitted Mr. Paracha to introduce stipulated substitutions for the
testimony of two of these men, Mr. Khan and Mr. al-Baluchi, based on the information contained
in the government-crafted summaries. This Court denied Mr. Paracha’s attempt to gain access to
KSM because Mr. Paracha could not establish, from the extremely limited information the
government disclosed to him, that KSM’s testimony would be material and favorable to Mr.
Paracha’s defense at trial.

In September 2007, nearly two years after Mr. Paracha was convicted after trial, the
government provided defense counsel statements from KSM, Mr. Khan, and Mr. al-Baluchi,
made earlier that year while they were in U.S. custody at the U.S. Naval Station, Guantanamo
Bay, Cuba (hereinafter “Guantanamo Bay”), to U.S. law enforcement personnel. Those
statements, as well as additional, similar statements that were produced later, are material and
favorabie to Mr. Paracha’s defense, convincingly supporting his defense that he did not
knowingly or intentionally assist al Qaeda.

Perhaps most striking are KSM’s newly discovered statements, as he was a major al
Qaeda leader in a position to know any incriminating information relating to Mr. al-Baluchi, Mr.
Khan, or Mr. Paracha. KSM’s newly disclosed statements both directly and indirectly confirm
that Mr. Paracha did not knowingly or intentionally assist a/ Qaeda.

For example, as discussed below, KSM admited involvement with numerous, high-profile
terrorist attacks and that he knew Mr. Khan and Mr. al-Baluchi, yet he did not indicate that Mr.

Paracha as part of any a! Qaeda operation. In addition, based on his personal involvement with

2.
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 6 of 50

Mr, Khan, KSM characterizes Mr. Khan as a “somewhat useless” person who, instead of
working on any terrorism plot, “spent all of his time dealing with his family issues and never did
any of the required research” relating to blowing up gas stations. Further, it appears from KSM’s
statements that Mr. Khan did not complete any al Oaeda tasks, was not a member of af Qaeda,
and was not authorized to speak on behalf of a/ Qaeda or recruit others to join al Qaeda plots.

In addition, the newly discovered statements by Mr. Khan and Mr. al-Baluchi amplify the
short summaries (of their statements) that were admitted at trial, and provide the kind of detail
and narrative that would buttress their credibility and support Mr. Paracha’s defense. Thus, the
newly discovered evidence satisfies the legal standard for a Rule 33 motion: it would probably
lead to Mr. Paracha’s acquittal at a retrial.

Nor can it be disputed that because Mr. Paracha was denied access to the witnesses on the
basis of “national security concerns” cited by the government, he was unable to obtain the
information, in this detail and from these sources, before and during the trial. Permitting Mr.
Paracha’s guilty verdict to stand in the face of such material and favorable newly disclosed
evidence would be a “manifest injustice.” Accordingly, it is respectfully submitted that Mr.
Paracha’s convictions should be vacated, and that he should be granted a new trial. In the
alternative, Mr. Paracha requests an evidentiary hearing on this motion.

STATEMENT OF FACTS

While the Court is certainly familiar with the facts of this case, the passage of time

watrants a detailed review of those facts in order to place the newly discovered evidence in its

proper context.
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 7 of 50

A. The Charges Against Mr. Paracha In the Indictment

‘The Indictment charged that in or about January 2003, up to and including on or about
March 28, 2003 Mr. Paracha agreed with others, namely, Mr. Khan and Mr. al-Baluchi (a/k/a
“Ali Abdul Aziz Ali”), to further a/ Qaeda operations in the United States by posing as Mr.
Khan, whom he allegedly knew to be an a/ Qaeda operative, and by accepting $200,000 from
Mr. al-Baluchi, whom he allegedly also knew to be an al Qaeda associate. See Indictment at 1-2
(attached as Exhibit 2 , Dratel Decl.).

The Indictment accused Mr. Paracha of knowingly taking possession of Mr. Khan’s
identification documents, such as his driver’s license, Social Security card, bank card, and health
insurance card, with the express purpose of assuming Mr. Khan’s identity in the United States in
order to obtain information about the status of Mr. Khan’s pending immigration and asylum
paperwork. /d. In furtherance of that objective, Mr. Paracha allegedly made two phone calls to
the Immigration and Nationalization Service, T, 229,’ and conducted one internet search. T. 61-
65.

Regarding the $200,000 from Mr. al-Baluchi, that money, provided during a meeting in
Pakistan, was allegedly to be held as a “liquid” investment in a business owned by Mr. Paracha’s
father, Saifullah, until such funds were needed by a/ Qaeda. Indictment at 3, T. 301-306.
Moreover, Mr. Paracha was alleged to have been in possession of Mr. Khan’s bank card with the
intent to conduct financial transactions on behalf of af Qaeda. Indictment at 3.

Based on these factual allegations, the Indictment charged the following five counts:

 

* “1.” refers to the trial transcript. Excerpts cited herein have not been included as
Exhibits. However, if the Court needs a copy of the trial transcript or any part thereof, counsel
can provide it,

-4-
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 8 of 50

Count 1: Conspiracy to Provide Material Support or Resources to a Foreign
Terrorist Organization (Al Qaeda) (18 U.S.C. §2339B);

Count 2: Providing and Attempting to Provide Material Support or Resources to a
Foreign Terrorist Organization (Al Qaeda) (18 U.S.C. §2339B);

Count 3: Conspiracy to Make or Receive a Contribution of Funds, Goods, or
Services to, and for the Benefit of, Al Qaeda (50 U.S.C. §1705(b); 31
C.E.R. §§595.204, 595.205):

Count 4: Making or Receiving a Contribution of Funds, Goods, or Services to, and
for the Benefit of, Al Qaeda (50 U.S.C, §1705(b); 31 C.F.R. §§595.204,
595.205; 18 U.S.C. §2); and,

Count 5: Identification Document Fraud (18 U.S.C. §§§1028(a)(7), 1028(b)(4), and
2).
B. The Government’s Evidence At Trial

The government’s evidence against Mr. Paracha included his statements to law

enforcement from March 28-30, 2003, during which time Mr. Paracha was interviewed by law

enforcement agents, kept at a hotel and the FBI’s offices, and ultimately arrested March 31, 2003.

United States v. Paracha, 2004 WL 1900336, at *3. The government’s evidence at trial also
included the contents of Mr. Paracha’s eight post-arrest proffer sessions that were conducted
while he was represented by counsel. T. 1056-1212, 1229-1342,

In addition, government witnesses testified regarding the following subjects: (1) the
results of a forensic investigation of a computer allegedly used by Mr. Paracha at his place of
employment (T. 40-75); (2) Mr. Khan’s political asylum status and travel conditions related to
that status; (3) property seized from Mr. Paracha’s residence (May 10, 2004 Suppression
Hearing Transcript 26, 148); and (5) a post office box in Maryland that was registered to Mr.

Khan (T. 587-636). The government also presented expert testimony regarding the origins,

 
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 9 of 50

organization and leadership of al Qaeda. T. 75-198.
Cc. Mr. Paracha’s Testimony At Trial

Mr. Paracha testified in his own defense and disputed the allegations in the Indictment
and to the extent that he acknowledged that he knew, met with, or acted for the benefit of either
Mr. Khan or Mr. al-Baluchi, he contested knowing that these men were part of a/ Qaeda, or that
he intended to support or contribute to a/ Qaeda through any action that he undertook on behalf
of either man. See, e.g, T. 1333. Mr. Paracha testified he received documents from Mr, Khan
via a Mr. Mahmud, placed either one or two phone calls to the Immigration and Naturalization
Service (he did not recall the number), and conducted one internet search on “INS processing
time.” T. 1056-1212, 1229-1342. Mr. Paracha further testified, however, that he did not know
Mr. Khan was in al Oaeda and that he did not place the phone calls or conduct the internet search
with any intent to support or contribute to al Qaeda. T. 1333.

Mr. Paracha also testified that the reason he provided false information to law
enforcement officers who detained him was because he was frightened. He stated that he
continued to provide false statements to the government during the proffer sessions, where he
was represented by counsel, because he believed that providing information, albeit false, that the
government believed him to know and wanted him to reveal would lead to his release (since, at
that time, he had not been arrested on criminal charges, but, rather, remained in custody pursuant
to a material witness warrant), T. 1056-1212, 1229-1342.

D. Mr. Paracha’s Motion to Depose and Produce Unavailable Witnesses for Trial

Mr. Paracha moved pretrial pursuant to Rule 15(a)(1), Fed.R.Crim.P., for pretrial

depositions to preserve for trial the testimony of three prospective defense witnesses: (1) KSM;

-6-
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 10 of 50

(2) Mr. Khan; and (3) Mr. al-Baluchi.’ See United States v. Paracha, 2006 WL 12768
(S.D.N.Y.), at *2. Mr. Paracha also petitioned for writs of habeas corpus ad testificandum to
compel their presence at trial. Jd. All three were presumed a/ Qaeda associates. Id. at *5, Mr,
Paracha asserted that on information and belief these men were being held in U.S. custody
somewhere. Jd. The government refused to confirm or deny that it had access to or custody of
the trio. Jd. Assuming for purposes of Mr. Paracha’s motion and petition, however, that it did,
the government cited national security concerns in opposing Mr. Paracha or his counsel meeting
with any of the witnesses or to produce them at trial. Jd. Thus, Mr. Paracha did not have any
access to any of the three potential witnesses, who remained unavailable to him at trial.

After considering Mr. Paracha’s application, this Court determined that the three
prospective witnesses were within the Court’s compulsory process power. Jd. at *5-*8. This
Court proceeded to consider whether Mr. Paracha could demonstrate that each of these three
witnesses” testimony would be material and favorable to his defense, thereby implicating his
Sixth Amendment compulsory process right to present witnesses in his defense. {d.

As part of its analysis, this Court recognized that such testimony could be material and
favorable to Mr. Paracha:

fan essential element of the government’s burden of proof
on all counts of the indictment is Paracha’s knowledge of

Khan and al Baluchi’s association with al Qaeda and his
knowledge that his actions would or could support the al

 

> Mr. Paracha made a similar motion and petition regarding his father, Saifullah Paracha.
This Court granted Mr. Paracha’s motion to depose his father and a deposition was scheduled to
occur at the United States Naval Base at Guantanamo Bay. Before the deposition occurred,
however, Mr. Paracha decided not to proceed with it. This Court denied Mr. Paracha’s petition
to compel the production of his father as a witness at trial. Paracha, 2006 WL 12768 (S.D.N.Y.)

at *16-*18.

-7~
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 11 of 50

Qaeda organization and not simply its individual members.
Accordingly, testimony tending to undermine the
government’s assertion that Paracha knew or had reason to
believe that his alleged co-conspirators were al Qaeda
associates is vital to Paracha’s defense.

fd. at *11 (emphasis added).
1. The Disposition of Mr. Paracha’s Claim With Respect to KSM
This Court denied Mr. Paracha’s application to depose or compel trial testimony from
KSM. id. at #12. Unlike the government’s disclosure of Mr. al-Batuchi’s and Mr. Khan’s
statements, the government’s disclosure regarding KSM involved only one statement: that KSM
did not recognize a photograph of Saifullah Paracha taken in the early 1970's. a.
As a result, this Court concluded that
[t]his statement is simply too remote and isolated to support
a claim that Mohammad would provide material or
favorable testimony in Paracha’s defense. Paracha has
come forward with no other support for his claim that
Mohammad’s testimony would meet such criteria. Thus,
Paracha has not demonstrated the materiality of

Mohammad’s testimony and is accordingly not entitled to
an order compelling Mohammad’s production at trial.

Td.

2. The Disposition of Mr. Paracha’s Claim With Respect to Mr. al-Baluchi

This Court summarized the potential benefit of Mr. al-Baluchi’s testimony to Mr. Paracha
as follows:

According to the unclassified summary of statements
attributed to Ammar al Baluchi, al Baluchi has stated that
neither Paracha nor his father had knowledge of al
Baluchi’s affiliation with al Qaeda or of al Baluchi’s intent
to use Saifullah Paracha for a larger operation involving
Majid Khan; that al Baluchi ‘kept his al Qaeda connections

-8-
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 12 of 50

id. at *11.

3.

hidden’ from Saifullah Paracha and that he ‘intentionally
used cover stories and distorted truths to mask his particular
interests with Saifullah Paracha during their discussions.’
(See Uncassified (sic) Summaries, at 1). Al Baluchi also is
reported to have stated that ‘[nJeither [he] nor Majid Khan
indicated to Uzair Paracha at any time that they were
mujahidin [sic] or Al Qaeda’ and that Saifullah Paracha
was unaware of the true identity of the person known to
him as ‘Uzair’-now understood to be Khalid Sheik
Mohammed-until the worldwide publicity of Khalid Sheik
Mohammed’s arrest. (/d.).

In statements that could undermine the government’s
allegation that the $200,000 investment given to Saifullah
and Uzair Paracha was to be held for al Qaeda rather than
as an unrelated personal investment in a legitimate business
venture, al Baluchi denied that Saifullah Paracha had ever
been ‘tasked by al Qaeda’ to do anything for them and
stated that Saifullah Paracha had ‘no relation to’ al Qaeda.
(id). Al Baluchi’s testimony could also cast doubt on the
government’s theory that the money was intended as
compensation for Uzair Paracha’s assistance because the
unclassified material states that “Uzair Paracha was totally
unwitting’ of al Baluchi’s ‘intention to use Saifullah
Paracha for the broader operational plan involving Majid
Khan.’ (Ud.). It is clear, therefore, that testimony from al
Baluchi could be material and favorable to Paracha’s
defense.

The Disposition of Mr. Paracha’s Claim With Respect to Mr. Khan

This Court summarized the potential benefit of Mr. Khan’s testimony to Mr. Paracha’s

defense as follows:

According to the unclassified summaries, Majid Khan
denied that Uzair Paracha was motivated to help Khan out
[of] (sic) a desire to help al Qaeda. Khan stated that he
believed Paracha was disinterested in extremism and that
‘Thje did not assess Uzair Paracha as being suitable for any
other assistance to Al Qaeda besides helping with Majid

-9-
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 13 of 50

Khan’s documents at the time.’ (Unclassified Summaries,
at 2).

Khan denied any knowledge of any funding or investments
given to Saifullah Paracha by al Baluchi and stated that he
was unaware of Saifullah Paracha’s company or any
knowledge of a plan to smuggle chemicals or explosives to
the United States through the Parachas. Khan stated that
‘[n]o compensation was given to Saifullah Paracha in
return for Saifullah Paracha arranging for Uzair Paracha to
assist Majid Khan with Majid Khan’s immigration matters.’
(id.). Khan stated that to his knowledge, Paracha did none
of the things he was asked to do with respect to making the
immigration authorities believe Khan was in the United
States. (/a.).

Based on these statements, it is evident that Khan, like al
Baluchi, could provide material and favorable testimony for
the defense that could raise a doubt as to whether Paracha
was aware that his assistance to Khan would assist al
Qaeda. Khan’s testimony also could raise doubt as to
whether Paracha was aware of and intended to facilitate any
act of international terrorism as alleged in Count Five of the
indictment. Finally, Khan’s testimony could be helpful and
material, and not merely cumulative, in demonstrating that
there was no agreement between Khan, al Baluchi,
Saifullah Paracha and Uzair Paracha regarding the alleged
temporary investment of $200,000 in al Qaeda funds in the
Parachas’ business ventures.

Id, at *12.

E. The Substitution of Mr. Khan’s and Mr. al-Baluchi’s Declassified
Summaries Provided By the Government and Introduced at Trial

While this Court held that Mr. Paracha was entitled to have Mr. Khan and Mr. al-Baluchi
produced at trial, or access to them for Rule 15 depositions, it concluded that this would pose
“significant risks to national security” and that an alternative means of presenting the witnesses’

testimony to the jury would satisfy Mr. Paracha’s Sixth and Fifth Amendment rights, /d. at *10-

-10-
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 14 of 50

*13,

As a result, instead of testimony from Mr. Khan and Mr, al-Baluchi, Mr. Paracha was
permitted to present stipulated substitutions that summarized the classified statements Mr. Khan
and Mr, al-Baluchi had previously made to government agents. /d. at *13. Mr. al-Baluchi’s
stipulated substitution, admitted at trial as Defense Trial Exhibit I (attached as Exhibit 3, Dratel
Decl.), supported Mr. Paracha’s defense that he did not know that Mr. al-Baluchi was an a/
Qaeda member when he (Mr, Paracha) agreed to assist Mr. Khan.

Similarly, Mr. Khan’s stipulated substitution, admitted at trial as Defense Trial Exhibit J
(attached as Exhibit 4, Dratel Decl.), supported Mr. Paracha claim that did not know that Mr.
Khan was an af Qaeda member when he (Mr. Paracha) agreed to assist him. The government did
not provide any other statements from al-Baluchi, Mr. Khan, or KSM before or during trial.

F. The Jury Instructions Regarding the Stipulated Substitutions

In an effort “to give the jury a basis for evaluating [Mr. Khan’s and Mr. al-Baluchi’s}
statements” while still leaving to the jury “the function of determining their credibility and what
weight, if any, they are to be given,” this Court instructed the jury as follows:

You will hear testimony from the written statements of two
witnesses ... who will not appear at this trial. Those statements
were made while the witnesses were in custody. For the purposes
of this trial only, you may assume that the United States
government has custody of these two witnesses and control over
the conditions of their confinement.

The witnesses were questioned on multiple occasions over some
period of time. The witnesses were questioned in relation to their

relationship with the defendant.

None of the attorneys in this action has had access to the two
witnesses. The witnesses are segregated from each other and are

-H-
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 15 of 50

Id, at *15.

not able to coordinate their statements. The witnesses have had no
contact with the defendant since his arrest.

The witnesses’ statements were obtained under circumstances that
were designed to elicit truthful and accurate information from the
witnesses because the statements are relied upon by the United
States officials responsible for making national security decisions.
The failure to provide truthful information would be detrimental to
any relationship to the United States government by the witnesses.

Those who questioned the witnesses have a profound interest in
obtaining accurate information from the witnesses and in reporting
that information accurately to those who can use it to prevent acts
of terrorism and to capture other a/ Qaeda operatives.

It is your decision, after reviewing all the evidence, whether to
accept the testimony of these two witnesses just as it is with every
other witness and to give that testimony whatever weight that you
find it deserves.

G. The Verdict and Sentence

After trial, the jury convicted Mr. Paracha November 23, 2005, on all counts.

This Court issued a Judgment and Sentencing Order July 21, 2006, sentencing Mr. Paracha to

360 months imprisonment and a 60-month term of supervised release. A timely Notice of

Appeal was filed July 28, 2006. On June 19, 2008, the United States Court of Appeals for the

Second Circuit denied Mr. Paracha’s appeal. United States v. Paracha, Doc. No. 06-3599-Cr,

2008 WL 2477392 (2d Cir. 2008) (summary order). Mr. Paracha filed a Petition for Rehearing

En Banc July 3, 2008, which was denied November 10, 2008,

H. The Newly Discovered Evidence

-12-
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 16 of 50

In September 2007, almost two years after the jury’s verdict, the government produced
new evidence in the form of additional statements made by KSM, Mr. Khan, and Mr. al-Baluchi
to U.S. law enforcement personnel sometime after the trio was transferred (in late 2006) to the
detention facilities at Guantanamo Bay. See September 6, 2007, Letter of Assistant United States
Attorney Karl Metzner (attached as Exhibit 5, Dratel Decl.).

The statements were in the form of law enforcement reports of interviews conducted at
Guantanamo by FBI and NCIS/CITF* personnel during the first half of 2007 (hereinafter
“Interview Reports”). Those Interview Reports are attached as Exhibits 7, 9, 12, 13 to the
November 21, 2008, Declaration of Joshua L. Dratel, Esq. Relatedly, defense counsel also
obtained from public sources the declassified portions of KSM’s, Mr. Khan’s, and Mr. al-
Baluchi’s separate Combatant Status Review Tribunal (“CSRT”) Hearings, which occurred in
early 2007, well after Mr. Paracha’s trial, and which included statements by them, See CSRT
Hearing Transcripts (attached as Exhibits 8, 11, 14, Dratel Decl.).°

All the interviews and the CSRT Hearings were conducted at Guantanamo Bay. See id.;
and see Exhibits 7, 9, 12, 13 to the November 21, 2008, Declaration of Joshua L. Dratel, Esq.
Subsequentiy, April 21, 2008 (Letter of AUSA Karl Metzner, attached as Exhibit 6, Dratel

Decl.), the government also produced additional statements Mr. Khan made during a June 20,

 

* NCIS is the Naval Criminal Investigative Service, and CITF is the multi-agency
Criminal Investigation Task Force created in February 2002 to conduct interrogations at
Guantanamo Bay.

> A CSRT is the proceeding at which it is determined whether a Guantanamo detainee is
an “enemy combatant.” CSRT’s are not governed by the Rules of Evidence, and the detainee is
not entitled to a lawyer, or to certain other due process or constitutional protections (Z.e., certain
evidence against the detainee may be submitted ex parte).

-13-
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 17 of 50

2007, Guantanamo Bay interview with law enforcement personnel. See Khan Interview Reports,
6/20/2007, at 1 (attached as Exhibit 7, Dratel Decl.).° Many of the statements made by KSM,
Mr. Khan, and Mr. al-Baluchi reflected in the Interview Reports and CSRT Hearing Transcripts
bear directly on Mr. Paracha’s defense at trial, including new information as well as detail and
narrative that amplify the prior statements contained in the substitutions introduced at Mr.
Paracha’s trial.

The Interview Reports and CSRT Hearing Transcripts indicate that the interviews and
CSRT Hearings were conducted on the following dates:

Witness Date

Khalid Sheik Mohammed = January 12-14, 16, 2007 (Interview Reports)

March 10, 2007 (CSRT Hearing)
March 30, 2007 (statement entered in
evidence at Mr. al-Baluchi’s
CSRT Hearing)
Ammar al-Baluchi January 17 - 19, 30, 2007 (Interview Reports)
March 30, 2007 (CSRT Hearing)
Majid Khan February 5, 2007 (Interview Reports)
April 15, 2007 (CSRT Hearing)
June 20, 2007 Unterview Reports)

1. KSM’s Newly Discovered Statements

Unlike the government’s pre-trial disclosure of one statement by KSM regarding a
photograph of Saifullah Paracha dating from the 1970's, its post-trial disclosures contain
numerous statements by KSM that relate to Mr. Paracha’s defense. Those newly disclosed

statements include information regarding: (1) KSM’s role in af Qaeda; (2) his involvement in

 

® IKSM, Mr. Khan, and Mr. al-Baluchi are stili confined at Guantanamo Bay, and remain
inaccessible to Mr. Paracha or his counsel,

-14-
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 18 of 50

activity that was connected to the Mujahadeen,’ rather than to af Qaeda; and (3) Mr. Khan and
the extent of his relationship with a! Qaeda.

Also, during his CSRT, KSM admitted he was a high-level a/ Qaeda leader with intimate
knowledge of the organization and its global operations. See Khalid Sheik Mohammad CSRT
Transcript at 17-20 (attached as Exhibit 8, Dratel Decl.). Specifically, he was the “Operational
Director for Sheikh Usama Bin Laden for organizing, planning, follow-up, and execution of the
9/11 Operation[.]” Jd, at 17. He was also the “Military Operational Commander for ai/ foreign
operations around the world under the direction of Sheikh Usama Bin Laden and Dr, Ayman Al-
Zawahiri.” /d. (emphasis added). He also confessed to being a key planner and participant in
operations such as:

(1) managing a “cell” for producing biological weapons and for following up on
“dirty bomb” operations in the U.S.;

(2) —_ operations in Afghanistan relating to the 9/11 hijackers;
(3) the 1993 World Trade Center bombing;

(4) Daniel Pearl’s decapitation;

(5) an operation in Kuwait that killed two American soldiers;
(6) the bombing of a nightclub in Bali, Indonesia;

(7) contemplated attacks on four skyscrapers in the United States, including
destroying the Sears Tower by burning oil tanker trucks beneath it; and,

(8) a contemplated attack on the New York Stock Exchange.

 

’ The term “Mujahadeen” may refer generally to Muslim “holy warriors” or “strugglers”
and the best known Mujahadeen involved a collection of Afghan groups that fought the Soviet
Union in Afghanistan. Al Qaeda’s roots have been traced to the Mujahadeen, but a/ Qaeda is a
separate and distinct organization. See, generally, The Looming Tower: Al-Qaeda and the Road
to 9/1] (Lawrence Right, Alfred A. Knopf 2006).

-[5-
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 19 of 50

id, at 17-18.

KSM also stated that some of the operations he was involved with were related to the
Mujahadeen, not to al Qaeda. Id. at 20. In KSM’s CSRT testimony, he makes no mention of
any operations with either Mr. Khan, Mr. al-Baluchi or Paracha. In KSM’s Interview Reports, he
explains his relationship with and assessment of Mr. Khan. KSM met Mr. Khan through Mr.
Khan’s brother Mansour. KSM Interview Reports, at 18 (attached as Exhibit 9, Dratel Decl.).
When KSM and Mr. Khan met, they discussed the possibility of setting explosives to ignite
simultaneously at a number of gas stations. fd.

According to KSM, however, despite these initial conversations, Mr. Khan failed to
renew his United States Visa, and KSM described him as “somewhat useless.” /d. at 19. KSM
added that Mr. al-Baluchi “stayed in contact” with Mr. Khan. /d. KSM also researched the
viability of igniting gas stations on his own, and concluded that “getting gasoline to explode
wasn’t easy.” Jd. KSM met with Mr. Khan in Pakistan and determined that Mr. Khan, instead of
working on a terrorism plot, had “spent all his time dealing with his family issues and never did
any of the required research, because he returned without any real useful information.” Jd.*

A statement from KSM was also presented as evidence at Mr. al-Baluchi’s CSRT

Hearing. Mr. al-Baluchi CSRT Hearing Transcript, at 30-31 (attached as Exhibit 11, Dratel

 

8 KSM’s newly discovered statements characterize Mr. Khan and his limited
involvement with af Qaeda in a similar way to KSM’s statements about Salim Ahmed Hamdan.
See William Glaberson, bin Laden’s Former Driver Is Convicted in Split Verdict, N.Y. Times
Aug. 6, 2008 (attached as Exhibit 10, Dratel Decl.). In Mr. Hamdan’s Summer 2008 military
commission trial at Guantanamo Bay, Hamdan’s attorneys had access to and introduced KSM’s
description of Mr. Hamdan as a “primitive” [Bedouin] who was fit only for such tasks as
changing tires and washing cars” and that he was “‘not fit to plan or execute[.]’” Jd. Mr.
Hamdan was acquitted of a conspiracy charge, but convicted of material support for terrorism.
dd.

-16-
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 20 of 50

Decl.). In that statement, KSM explained that:

e to his knowledge, Mr. al-Baluchi “never had association with Al Qaida, Taliban
or associated organizations” (/d. at 30);

e he used Mr. al-Baluchi for “business dealings” (/d.}; and,

e any “dealings” Mr. al-Baluchi had with al Qaeda were through KSM, but that Mr.
al-Baluchi had “no knowledge of any al Qaida links.” fd.

2. Mr. al-Baluchi’s Newly Discovered Statements

The newly discovered statements by Mr. al-Baluchi’s made in the Interview Reports and
during his CSRT hearing Guantanamo Bay interviews demonstrate that he possessed significant
additional information beyond that contained in his statements disclosed prior to and at trial.
While the newly disclosed statements include some conflicting information, on balance they
nevertheless clearly contain information material and helpful to Mr. Paracha’s defense. In
addition, Mr. al-Baluchi’s Interview Reports and CSRT Hearing provide specifics and additional
information that make the exculpatory but decidedly spare substitutions introduced at trial herein
more credible, and serve as well to corroborate Mr. Paracha’s trial testimony.

During Mr. al-Baluchi’s CSRT Hearing, he described his personal background, his
relationship to KSM {KSM is his uncle; id, at 17), and whether he knew KSM or his associates
were connected to al Qaeda. Id. at 16-17. According to Mr. al-Baluchi’s statement at the CSRT,
read by his “Personal Representative,”’ he was “an entrepreneur with many personal contacts in

different companies around the world.” fd.

 

? A “Personal Representative” at a CSRT is a military officer who need not be (and most
often is not) a lawyer. Assigned by the tribunal to the detainee’s case, the Personal
Representative does not have any relationship of privilege (attorney-client or otherwise) with the
detainee. A detainee is not permitted to have a lawyer or other representative of his own
choosing appear on his behalf at a CSRT.

-|7-
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 21 of 50

When Mr. ai-Baluchi worked with KSM in a honey company, he “did not see any
ptesence or membership” of af Qaeda. Id. KSM introduced him to many people who were
“businessmen interested in trade, education and travel,” id., and KSM never introduced anyone
by saying the person was from a/ Qaeda. Id. at 26. KSM never asked Mr. al-Baluchi to assist
with any al Qaeda operations, and Mr. al-Baluchi lacked any knowledge that KSM was involved
with ai Qaeda. fd. at 21, 28.

According to Mr. al-Baluchi’s statement at his CSRT Hearing, he also did not “know
anything about smuggling explosives or shipping explosives in the United States or any where
[sic] else in the world.” /d. at 17,21. Mr. al-Baluchi’s CSRT statement added that he did “not
belong to al Qaida, the Taliban or associated organizations” and that he “never received any
military training in Afghanistan.” /d. at 18. Regarding Mr. Khan specifically, Mr. al-Baluchi
had the following exchange with a Tribunal member:

MEMBER: Okay. Did you help Majid Khan get into [sic] United States or do

you help him with any business matters or loans or anything like

that?

{AL-BALUCHIH): No. But, ah, he was from the States. So, he doesn’t need any help
going to the States.

fd. at 23.

Mr. al-Baluchi also denied knowing that Mr. Khan was a member of al Qaeda. Id. at 24.
While there is some conflict between some of Mr. al-Baluchi’s statements in the Interview
Reports (from his January 2007 interviews at Guantanamo Bay) and his March 2007 CSRT
Hearing statements, the Interview Reports demonstrate that even where he provided potentially

incriminating information about himself and Mr. Khan, his statements were exculpatory with

-18.
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 22 of 50

respect to Mr. Paracha. During three days of interviews, Mr. al-Baluchi said that Mr. Khan was a

ece

“fresh guy’” from the United States who came up with the “‘gas station plot’ on his own.” Al-
Baluchi Interview Reports at 38 (attached as Exhibit 12, Dratel Decl.). According to the
Interview Reports, Mr. al-Baluchi also said that Mr. Khan “knew about” KSM. Zd.

Regarding the relationship between Mr. Paracha and Mr. Khan, Mr. al-Baluchi said that
Mr. Paracha’s father told Mr. al-Baluchi that his son (Uzair) was going to the U.S. for business
purposes and that perhaps he could help Mr. al-Baluchi. 7d. at 39. Mr. al-Baluchi thought Mr.
Paracha “could help Mr. Khan with INS forms.” Jd. Mr. al-Baluchi arranged a meeting between
Mr. Paracha and Mr. Khan. /d. Significantly, according to Mr. al-Baluchi, Mr. Paracha’s
assistance to Mr. Khan regarding the latter’s INS forms “were a favor for Majid Khan and were
not a tasking by Al-Qaida.” Jd. at 40. Indeed, according to Mr. al-Baluchi, KSM “had a strict
rule to never consider [Saifullah] Paracha or his family for an operation.” Id. The reason for the
rule was that KSM “had money with [Saifullah] Paracha and it was important to keep money and
operations separated.” Jd.

3. Mr. Khan’s Newly Discovered Statements.

Majid Khan’s “newly discovered” statements in the Interview Reports and from his
CSRT hearing also contain substantial additional information relevant and helpful to Mr.
Paracha’s defense. In addition, as with Mr. al-Baluchi’s (discussed above), Mr. Khan’s Interview
Reports and CSRT Hearings flesh out the detail that is missing from the substitutions admitted at
Mr. Paracha’s trial, thereby making Mr. Khan’s statements exculpating Mr. Paracha far more
credible.

FBI and NCIS/CITF agents interviewed Mr. Khan at Guantanamo Bay February 5, 2007.

-19-
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 23 of 50

Khan Interview Reports, 2/5/2007, at 1 (attached as Exhibit 13, Dratel Decl.). Mr. Khan
answered questions about his intentions to travel to the United States, traveling in Thailand, and
a gas station plot, yet made no mention of Uzair Paracha. /d. at 6, 10. Mr. Khan also stated that
he had told his family in September 2002 that he would not be returning to the United States. 7d.
at 6. Mr. Khan added that there was “no proof” of a gas station plot and that there were “only
‘intentions.’” fd. at 10,

A little more than two months later, Mr. Khan participated in his April 15, 2007, CSRT
Hearing. Khan CSRT Hearing Transcript at 1 (attached as Exhibit 14, Dratel Decl.). Mr. Khan
submitted written and oral “statements of torture” as exhibits at the hearing. Jd. at 5. He also
denied being a member of al Qaeda. Id. at 18. Mr. Khan stated that while visiting his new wife
and family in Pakistan, his travel documents for return to the U.S. expired. Jd. Mr. Khan
explained that Mr. Paracha agreed to help with the travel documents “as a fellow Pakistani” and
as “one ordinary citizen helping another ordinary citizen.” /d. Mr. Khan did not say that Mr.
Paracha knowingly acted as a part of a criminal endeavor or to assist ai Qaeda. During the
hearing, the recording officer told Mr. Khan that Mr. Paracha had been found guilty of providing
material support to a/ Qaeda. Id. at 39.

Subsequently, the same members of FBI and NCIS/CITF who had conducted the initial
Guantanamo Bay interview questioned Mr. Khan again June 20, 2007, at Guantanamo Bay.
Khan Interview Reports, 6/20/2007, at 1 (attached as Exhibit 7, Dratel Decl.). During that
interview, Mr. Khan was provided food, was allowed to take breaks, and voluntarily submitted to
the interview. /d. Mr. Khan referred to his CSRT hearing and that “it was mentioned that Uzair

Paracha was charged because Paracha was helping al [Qaeda].” Jd.

-20-
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 24 of 50

In response to a question from Mr. Khan, the interviewers informed him that Mr. Paracha
received a sentence of 30 years’ imprisonment. Jd. at 2. Mr. Khan “commented that he thought
[Paracha] was innocent,” id., at 4, and also that Mr. Paracha “did not do anything, went to trial
and got 30 years.” Jd. at 6.

Mr. Khan also stated that he had met with Mr. Paracha “in an attempt to get a
passport” and that during the meeting he “only talked with Sayf Paracha, Uzair’s father, for 10
minutes.” Jd. at 8. Mr. Khan said that the passport was not for himself, but was for someone
else. /d. at 8. He denied wanting to travel back to the U.S. /d.. He also denied attempting to
give Paracha $200,000.00 for a! Qaeda, and stated he just sat at a table with Mr. Paracha while
Mr. al-Baluchi sat at a different table with Paracha’s father “having another conversation.” Id.

Mr. Khan also refuted allegations about his own activity, including that he was an a/
Oaeda member, see id. at 1-2, explaining that the government “labeled” him al Qaeda and “that
just because someone helps al [Qaeda] doesn’t mean they are al [Qaeda] members.” In addition,
Mr. Khan denied he had written potentially incriminating e-mails relating to alleged conduct in
Thailand. /d., at 3. He further stated that “if he had known KSM was al [Qaeda] and was worth
$25 million USD, he ‘would have sold him out.’” 7d. at 8. Mr. Khan also made statements
regarding what the Interview Reports described as “possible allegations of mistreatment” that
were not included in the information provided to defense counsel. /d. at 9.

I. Potential Material Exculpatory Evidence That Remains Undisclosed

Given the critically relevant information contained in the government’s post-trial

disclosures, it seems extremely unlikely that KSM, Mr. al-Baluchi and Mr. Khan did not provide

other relevant statements to the U.S. government before the verdict in Mr. Paracha’s trial. Public

-21-
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 25 of 50

information indicates that before September 6, 2006, 14 “high value” detainees — including
KSM, Mr. al-Baluchi, and Mr. Khan — were held in secret C.LA, prisons around the world. See
Jeffrey Toobin, Camp Justice, The New Yorker, April 14, 2008, (hereinafter “Tocbin”) (attached
as Exhibit 15, Dratel Decl.) (quoting President Bush regarding the transfer of the 14 alleged
terrorists to Guantanamo Bay).

In addition, given the failure of government agencies to disclose evidence fully to courts
and to the U.S. Congress regarding detainee interrogations and statements, it remains an open
question whether all prior relevant statements of KSM, Mr. Khan and Mr. al-Baluchi have been
produced. Indeed, as recently as April 21, 2008, the government disclosed a statement that Mr.
Khan made June 20, 2007, almost a year earlier (and before the earlier September 2007,
production of the other Interview Reports). Indeed, Judge Leonie M. Brinkema, in the wake of
discovering that government agencies misrepresented whether videotapes of interrogations
existed (only to find out they had been destroyed after Judge Brinkema had been told they did
not exist), has confessed her diminishing confidence in the government’s representations with
respect to detainee interrogation issues. Transcript, United States v. al-Timimi, No. 04-Cr.-385
(LMB) (E.D. Va. Nov. 20, 2007) (attached as Exhibit 16, Dratel Decl.); Order, United States v.
al-Timimi, No. 04-Cr.-385 (LMB) (E.D. Va. Nov. 20, 2007) (attached as Exhibit 17, Dratel
Decl.).

Also, the existence of other undisclosed statements is even more likely because KSM,

Mr. Khan and Mr. al-Baluchi are among the small percentage of detainees who were even willing

-2).

 
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 26 of 50

to participate in their respective CSRT’s.'" Their participation demonstrates that they have been
willing to make statements to U.S. government personnel.

In addition to the likely existence of further undisclosed evidence, it is also possible that
previously existing evidence has been destroyed. In December 2007, The New York Times
reported that current and former government officials acknowledged that at least two videotapes
documenting the interrogation of al Qaeda operatives in the C.LA.’s custody had been destroyed.
See Mark Mazzetti, “C.LA. Destroyed 2 Tapes Showing Interrogations,” The New York Times,
December 7, 2007 (attached as Exhibit 18, Dratel Decl.).

ARGUMENT
POINT I
MR. PARACHA’S RULE 33 MOTION FORA
NEW TRIAL SHOULD BE GRANTED BECAUSE
THE NEWLY DISCOVERED STATEMENTS BY

KSM, AL-BALUCHI, AND KHAN ARE MATERIAL
TO MR. PARACHA’S DEFENSE, AND WOULD

PROBABLY HAVE LED TO HIS ACQUITTAL

The post-trial discovery of KSM’s, Mr. Khan’s and Mr. al-Baluchi’s statements requires a
new trial for Mr. Paracha. Despite Mr. Paracha’s diligent efforts before trial, he was denied
access to those three witnesses, which prevented him from obtaining the information that has
ultimately been disclosed. Rather than evidence that merely impeaches the credibility of a
witness or demonstrates perjury, the newly disclosed evidence both directly and indirectly

contradicts the government’s theory of prosecution: that Mr. Paracha knew that Mr. al-Baluchi

 

© According to Ken Garber, a Navy Captain supervising the CSRT’s, in 2007 only 13 per
cent of the detainees agreed to participate in or attend their own annual review hearings. Toobin,
at 4 (attached as Exhibit 15, Dratel Decl.).

-23-

 
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 27 of 50

or Mr. Khan were members of al Qaeda, and that any assistance Mr, Paracha lent Mr. Khan was
performed with the knowledge or intent to support a/ Qaeda.

Thus, the new discovered statements contain evidence that would have been relevant,
material and non-cumulative to Mr. Paracha’s defense and satisfy the standard for a new trial
under Rule 33, Fed.R.Crim.P.: that the newly discovered evidence would probably have led to
Mr. Paracha’s acquittal at trial.

A. The Legal Standards Generally Relevant to Rule 33
Motions Based On “Newly Discovered Evidence”

Rule 33, Fed.R.Crim.P., provides that upon a defendant’s motion a court may vacate “any
judgment and grant a new trial if the interest of justice so requires.” The Rule further states that
[a]Jny motion for a new trial grounded on newly discovered
evidence must be filed within 3 years after the verdict or
finding of guilty. If an appeal is pending, the court may not
grant a motion for a new trial until the appellate court
remands the case.
Id.

A trial court has “broad discretion . . . to set aside a jury verdict and order a new trial to
avert a perceived miscarriage of justice.” United States v. Sanchez, 969 F.2d 1409, 1413 (2d Cir.
1992). See, e.g., United States v. Diaz, 922 F.2d 998, 1006 (2d Cir. 1990). A court should grant
relief under Rule 33 “if the defendant makes a showing that the evidence is in fact ‘new’, i.e., it
could not have been discovered, exercising due diligence, before or during trial, and that the
evidence is so material and non-cumulative that its admission ‘would probably lead to an

acquittal.”” United States v. Siddiqui, 959 F.2d 1167, 1173 (2d Cir, 1992) (quoting United States

v, Alessi, 638 F.2d 466, 479 (2d Cir. 1980) (other citations omitted)). See also United States v.

-24-

 
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 28 of 50

Ferguson, 246 F.3d 129 (2d Cir. 2001).

A new trial is appropriate when newly discovered evidence directly contradicts the
government’s case. See United States v. Aguillar, 387 F.2d 625, 626 (2d Cir. 1967) (discovery of
new evidence which merely discredits a government witness, rather than directly contradicts the
government’s case, does not justify new trial); see United States v. Sposato, 446 F.2d 779, 781
(2d Cir. 1971); United States v. Spencer, 4 F.3d 115, 119 (2d Cir. 1983).

Also, the analysis is not a sufficiency test, as “[t]he Court is not required to view the
evidence in the light most favorable to the Government.” United States v. Ferguson, 49 F.
Supp.2d 321, 323 (S.D.N.Y. 1999) (citing United States v. Lincoln, 630 F.2d 1313, 1319 (8" Cir.
1980)), aff'd, 246 F.3d 129 (2d Cir, 2001),

In deciding a Rule 33 motion, a trial court may evaluate the newly discovered evidence in
light of the evidence produced at trial, and determine the probable impact of the new evidence on
a jury, see Gambino, 59 F.3d 353, 364 (2d Cir. 1995), including by conducting an evidentiary
hearing. See, e.g., United States v. Camacho, 163 F.Supp.2d 287, 313 (S.D.N.Y. 2001)
(“[w]hether a district court should hold an evidentiary hearing before deciding a motion for a
new trial rests in the discretion of the court .... The particular grounds urged by a defendant on
a motion for a new trial may affect the necessity of a hearing.”), vacated on other grounds, 353
F. Supp.2d 524 (S.D.N.Y. 2005).

A court must exercise its authority to grant a new trial “‘sparingly’ and in ‘the most
extraordinary circumstances.’” United States v. Ferguson, 246 F.3d. 129, 134 (2d Cir. 2001)
(quoting Sanchez, 969 F.2d at 1414 (2d Cir. 1992)). As the Second Circuit has explained, “[t]he

ultimate test on a Rule 33 motion is whether letting a guilty verdict stand would be manifest

25.

 
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 29 of 50

injustice.” fd. at 134 (2d Cir. 2001) (citing Sanchez, 969 F.2d at 1414).

This case also presents an additional wrinkle that makes it unique. At trial, due to the
national security considerations invoked by the government, Mr. Paracha had very limited access
to information from KSM, Mr. al-Baluchi, and Mr. Khan, Thus, while Mr. Paracha was able to
present rather short and vague summarized substitutions, that evidence must be viewed in the
context of what the more expansive and detailed statements available now from those persons
would have contributed to Mr. Paracha’s defense at trial had he not been deprived of their
testimony — particularly since their unavailability at trial was not due to any failure of diligence
on Mr. Paracha’s part.

B. The Statements Produced to Defense Counsel Post-Trial
Constitute “Newly Discovered Evidence” Under Rule 33

1, Mr. Paracha Exercised Due Diligence In Attempting to Obtain
Before Trial the Three Witnesses’ Testimony and Statements

Newly discovered statements, presented post-trial, that exculpate a defendant constitute
“newly discovered evidence” provided “the defendant makes a showing that the evidence could
not have been discovered, in the exercise of due diligence, before or during trial.” United States
y. Spencer, 4 F.3d 115, 118 (2d Cir. 1993), See United States v. Stewart, 323 F.Supp.2d 606,
614-15 (S.D.N.Y. 2004), aff'd by United States v. Stewart, 433 F.3d 273, 297 (2d Cir. 2006)
(“{i]n most situations, therefore, ‘relief is justified under Rule 33 only if the newly discovered
evidence could not have been discovered, exercising due diligence, before or during trial, and
that [the] evidence is so material and non-cumulative that its admission would probably lead to
an acquittal.’”) (quoting United States v. Gallego, 191 F.3d 156, 161 (2d Cir. 1999); United

States v. Torres, 128 F.3d 38, 48-49 (2d Cir. 1997); United States v. Locascio, 6 F.3d 924, 949

-26-
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 30 of 50

(2d Cir. 1993).

Rule 33's “due diligence” requirement is satisified by a motion based on “newly
discovered evidence” when the new evidence relates to events occurring after trial and, thus, it is
clear that due diligence would not have helped the defendant discover the evidence before or
during trial. See also Alvarez v. United States, 808 F.Supp. 1066, 1092 (S.D.N.Y. 1992) (holding
that “due diligence” requirement met where each piece of new evidence concerned events
occurring after trial}; see also United States v. Fulcher, 250 F.3d 244, 249-50 (4" Cir. 2001)
(holding that defendant was diligent where counsel attempted to discover exculpatory evidence
from witness during pre-trial hearing and there was no indication of facts that “came to light
following the trial”).

Here, Mr. Paracha moved before trial to depose and to compel testimony from KSM, Mr.
Khan, and Mr. al-Baluchi. The government opposed these motions and this Court denied them,
Certainly, Mr. Paracha exercised “due diligence” in trying to obtain the witnesses’ testimony and
the information that they possessed. Thus, the witnesses’ statements were not available to Mr.
Paracha until after trial.

Here, all of the newly disclosed statements were made in 2007 after Mr. Paracha’s
November 23, 2005, conviction. As a result, it would have been impossible for Mr. Paracha to
discover them before or during trial. However, certainly Mr. Paracha could have obtained
similar statements or the information in the statements, if he had been able to gain access to the
three witnesses. In fact, Mr. Paracha attempted as much before the trial began when he moved to
depose these witnesses and to produce them to testify at trial.

Citing national security concerns, the government opposed Mr. Paracha’s motions to

-27-
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 31 of 50

depose KSM, Mr. Khan, and Mr. al-Baluchi and to produce each of the men at trial to testify.
Eventually, the government acknowledged that the three were indeed in U.S. custody (and were
publicly identified as such when they were transferred to Guantanamo Bay in late 2006).
Consequently, Mr. Paracha was as diligent as he could have been under the highly unusual
circumstances that existed.

Accordingly, this case is completely distinguishable from those in which a defendant
failed to investigate sufficiently whether a document or critical witness existed, or those in which
the defendant knew or was aware of the specific statements before trial. See, e.g., United States
v. Owen, 500 F.3d 83, 90 (2d Cir. 2007) (reversing trial court’s granting of new trial motion
where defendant “knew or should have known” before trial that his codefendant could offer
material testimony as to his role in the charged crime),

Rather, Mr. Paracha attempted to gain access to these witnesses to determine what, if any,
information they possessed and he moved to compel such testimony at trial. There cannot be a
serious claim that Mr. Paracha should or could have acted more diligently to discover and use the
evidence that is the basis for this Rule 33 motion, See United States v. Ouimette, 798 F.2d 47,
51-52 (2d Cir. 1986) (new evidence that government interfered with exculpatory witness

testifying at trial entitled defendant to hearing on his motion for new trial)."' See also United

 

In Ouimette, the Second Circuit, while not granting the Rule 33 motion outright, noted
that the defendant was entitled to a hearing on the motion for a new trial based on newly-
discovered evidence. Defendant contended that he was denied the exculpatory testimony of an
eyewitness to relevant events because police officers intimidated the witness into recanting his
proposed testimony and fleeing. /d@. at 51. The Court in Ouimette held that even though
appellant’s attorney knew about the proposed testimony before trial, he did not know about the
police officers’ conduct, which qualified as “newly discovered evidence.” Id. The Second
Circuit could not determine, however, whether defense counsel had acted with due diligence to
discover the evidence pre-trial, or whether such evidence would have resulted in an acquittal. a.

-28-
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 32 of 50

States v. Brodwin, 292 F.Supp.2d 484, 492-95 (S.D.N.Y. 2003) (defendants could not, through
the exercise of due diligence, have discovered their coconspirator’s insanity before trial because
it would have required either his consent toe a psychiatric examination or a court order, neither of
which they could reasonably have expected to be obtainable).

Cc. The Newly Discovered Evidence, In the Form of the Statements by KSM,
al-Baluchi, and Khan, fs Exculpatory, Material, and Is Not Cumulative

The newly discovered evidence, in the form of the post-trial statements of KSM, Mr. al-
Baluchi, and Mr. Khan, is exculpatory, material, and non-cumulative to Mr. Paracha’s defense
because it squarely contradicts the government’s case at trial. The statements directly undermine
the government’s theory that Mr. Paracha knew that Mr. Khan and/or Mr. al-Baluchi were a/
Qaeda members. Further, these statements are helpful, material and non-cumulative to Mr.
Paracha’s defense that any actions he may have taken to assist Mr. Khan were not performed
with the intent to support a/ Qaeda.

That the newly discovered statements at issue here go directly to the heart of the case ~
both the government’s theory and Mr. Paracha’s defense — distinguishes this case from the vast

majority of unsuccessful Rule 33 motions that present newly discovered evidence. As a canvass

 

at 52. Therefore, the Second Circuit oredered a hearing on those issues.

" Rule 33 also states that “[i]f an appeal is pending, the court may not grant a motion for
a new trial until the appellate court remands the case.” Thus, while a case is on appeal, the
district court “retains the jurisdiction to deny a Rule 33 motion, but it may not grant such a
motion unless the Court of Appeals first remands the case.” United States v. Brodwin, 292
F.Supp.2d 484 (S.D.N.Y. 2003) (citing United States v. Camacho, 302 F.3d 35, 36 (2d Cir. 2002)
(per curiam)). Here, the Second Circuit affirmed Mr. Paracha’s convictions June 19, 2008. See
United States v. Paracha, 2008 WL 2477392 (2d Cir. 2008) (summary order). Mr. Paracha filed
a Petition for Rehearing En Banc, which was denied November 10, 2008. Therefore, Mr.
Paracha’s appeal is no longer pending before the Second Circuit, and there is no obstacle to this
Court granting Mr. Paracha’s motion for a new trial.

-29-
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 33 of 50

of the case law reveals, the newly discovered evidence in many of those cases falls prey to the
ptinciple that “new evidence ‘which is merely cumulative or impeaching? is not, according to the
often-repeated statement of the courts, an adequate basis for the grant of a new trial.” Mesarosh
v, United States, 352 U.S. 1, 9 n.4 (1956).

In that context, Rule 33 motions have been denied because the newly discovered evidence
has represented “merely additional evidence tending to undermine the credibility of [the witness]
for reasons already before the jury,” United States v. Petrillo, 821 F.2d 85, 89 (2d Cir. 1987);
“the sort of cumulative impeachment material that is routinely held insufficient to warrant a new
trial,” United States v. White, 972 F.2d 16, 22 (2d Cir. 1992); “somewhat redundant since [the
witness’ ] credibility had in fact been attacked repeatedly,” United States v. Diaz, 922 F.2d 998,
1007 (2d Cir. 1990); and “merely ‘additional evidence tending further to impeach the credibility
of a witness whose character had already been shown to be questionable,’” United States v.
Gilbert, 668 F.2d 94, 96 (2d Cir. 1981) (quoting United States v. Rosner, 516 F.2d 269, 273-74
(2d Cir. 1975) (emphasis in original).

Thus, “nondisclosure of cumulative evidence tending only to further impeach a witness’
general credibility is not grounds for granting a Rule 33 motion.” United States v. Gambino, 59
F.3d 353, 366 (2d Cir. 1995) (citations omitted). See also Spencer, 4 F.3d at 118-19 (new
evidence that chemist witness was a drug user was ultimately evidence which merely discredited
the witness and “not so material that a new trial was required”).

However, evidence that “directly contradict[s] the government’s case” is not evidence
that “merely discredits a government witness.” Aguillar, 387 F.2d 625, 626 (2d Cir. 1967). That

is the nature of the newly discovered statements at issue herein, which, as the pertinent case law

-30-
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 34 of 50

demonstrates, warrants a new trial for Mr. Paracha.

In United States v. Fulcher, 250 F.3d 244 (4" Cir. 2001), for example, the Fourth Circuit
affirmed the district court’s granting of a Rule 33 motion when following trial a witness wrote a
letter to the judge that potentially exculpated the defendant. 250 F.3d at 246. A government
agent wrote an ex parte letter to the district court explaining that he may have led the defendants
to believe that they were authorized to conduct the entire operation on behalf of the government.
Id. The Fourth Circuit affirmed the district court’s holding that the newly discovered evidence
was material “because it was directly related to the [trial] defense and to whether the defendants
possessed the requisite mens rea for their crimes.” Jd. at 248.

In reaching its decision, the Fourth Circuit considered whether the new evidence was
cumulative, stating: “for evidence to be cumulative under Rule 33, it must be ‘additional
evidence to that which was presented at trial as to a fact.”” Jd. at 250 (quoting United States v.
White, 972 F.2d 16, 20 (2d Cir. 1992)). In addition, “evidence is only cumulative ‘when it adds
very little to the probative force of the other evidence in the case so that if it were admitted its
contribution to the determination of truth would be out-weighed by its contribution to the length
of trial.’” Fulcher, 250 F.3d at 250 (quoting United States v, Kizeart, 102 F.3d 320, 325 (7" Cir.
1996); see also Elwood y. Pina, 815 F.2d 173, 178 (1* Cir. 1994) (“fe]vidence is cumulative if
repetitive, and if the smal] increment of probability it adds may not warrant the time spent in
introducing it.”) (quoting 1 Weinstein’s Evidence 4 401[07] (1985))(emphasis added).

In Fulcher, the Court concluded that the government agent’s testimony would not be
cumulative because the probative force of his testimony at a new trial would be, according to the

district court, significantly greater than the testimony of the defendants alone. Fulcher, 250 F.3d

-3]-
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 35 of 50

at 251. Here, too, the expanded statements from Mr. al-Baluchi and Mr. Khan, as well as the
entirely new statements from KSM, would be significantly more convincing than was Mr.
Paracha’s testimony alone (or than the slim substitution summaries of Mr. Khan’s and Mr, al-
Baluchi’s previously disclosed statements).

As the Court reasoned in fulcher, the agent’s testimony would be more persuasive “not
only because he is a disinterested witness, but also because of his status as a DEA agent who was
involved to some extent in the prosecution of this case.” /d. Consequently, the Court pointed
out that “[s]ince the jury would then be entitled to acquit the defendants if it concluded that
defendants’ activities were legitimately authorized, . . . the district court did not abuse its
discretion in concluding that the newly discovered evidence is ‘material to the issues involved.’”
Id. at 255. As aresult, the district court did not abuse its discretion in concluding that the newly
discovered evidence would probably have produced an acquittal. Jd.

The Second Circuit’s analysis in United States v. Siddigi, 959 F.2d 1167 (2d Cir, 1992),
is also instructive here. Siddigi involved an appeal from a district court’s denial of a motion for a
new trial that was based on a newly discovered document which corroborated the defendant’s
trial testimony. The Second Circuit concluded that because the document was “evidence of a
different kind and came from an impartial source,” in comparison to defendant’s testimony, the
document would have been non-cumulative and probably would have led to the defendant’s
acquittal at trial. Jd. at 1173. As a result, the Second Circuit remanded the case for a
determination whether the evidence could have been discovered before or during trial with the
exercise of due diligence, and whether it would have constituted admissible evidence.

Another case relevant to considering Mr. Paracha’s motion is United States v. Camacho,

-32.
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 36 of 50

188 F. Supp.2d 429 (S.D.N.Y. 2002). Defendants in that case moved for a new trial based on
newly discovered exculpatory evidence that consisted of testimony from a prison inmate who
said that a formerly indicted co-defendant in the case claimed responsibility for murders for
which the defendants were convicted. Judge Haight granted the motion after a hearing and
determining that: (1) the prison inmate’s testimony was sufficiently credible to permit the jury to
hear it at a new trial; (2) a jury would have ample reasons for believing that the former co-
defendant’s statement was true, including that it was a statement against interest admissible
under Fed.R.Evid. 804(b)(3); and, (3) if a jury believed the statement it would probably lead to
defendants’ acquittal at a retrial. fd. at 451-54,

As this Court previously stated, “testimony tending to undermine the government’s
assertion that Paracha knew or had reason to believe that his alleged co-conspirators were al
Qaeda associates is vital to Paracha’s defense.” Paracha, 2006 WL 12768, at *11 (emphasis
added).

In that specific context, this case is analogous to cases such as Fulcher, Siddiqi, and
Camacho, in which Rule 33 motions have been granted (or discussed favorably) due to newly
discovered material, non-cumulative evidence because the newly discovered evidence in this case
is directly related to Paracha’s trial defense and to whether he knowingly supported a/ Qaeda.

The newly discovered evidence contradicts the government’s theory that Mr. Paracha

 

8 The District Court, Senior District Judge Charles 8. Haight, subsequently vacated this
opinion because the government later presented additional evidence that impeached the
credibility of the evidence (admissions against penal interest testified to by a third party) the
court had relied upon in granting the motion. 353 F. Supp.2d 524 (2005). Here, the statements
come from government interviews of the witnesses themselves and there is no argument that they
resulted from a third party providing the witnesses with information to use in creating false
statements.

-33-
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 37 of 50

assisted Mr. Khan with the intent to support a/ Qaeda, or with the knowledge that Mr. Khan and
Mr. al-Baluchi were af Qaeda members. The newly discovered evidence from KSM, Mr. al-
Baluchi, and Mr. Khan both directly and indirectly undermines the government’s principal
assertions at trial. Thus, the newly discovered statements do not represent evidence that “merely
discredits a witness,” impeaches a witness on some other grounds, or that lacks materiality.
Therefore, such evidence would have been vital to Mr. Paracha and now requires that he be
granted a new trial.

In fact, KSM’s statements alone are grounds for granting Mr. Paracha a new trial. They
clearly support Mr. Paracha’s defense and directly contradict the government’s case. They also
are not cumulative because no information from KSM was available at the trial, and he was a
high-level al Qaeda operative who was aware of the terrorist group’s operations and knew Mr.
al-Baluchi and Mr. Khan. Thus, KSM’s subsequent statements provide significant evidence that
neither Mr. Khan nor Mr. al-Baluchi was involved in an al Qaeda operation with Mr. Paracha.

Specifically, in his statements, KSM identifies himself as a high-level al Qaeda leader
with intimate knowledge of the organization and its global operations, including the fact that he
was the Military Operational Commander for “al?” foreign operations around the world under the
direction of Bin Laden and Al-Zawahiri. See KSM CSRT Hearing Transcript at 17-20 (attached
as Exhibit 8, Dratel Decl.). KSM also admits involvement with numerous, high-profile terrorist
attacks (id. at 17-18) and that he knew Mr. Khan and Mr. al-Baluchi (KSM Interview Reports, at
18-19 (attached as Exhibit 9, Dratel Decl.}), yet does not include Mr. Paracha as part of any a/

Qaeda operation.

Based on his personal involvement with Mr. Khan, KSM characterizes Mr. Khan as a

-34-
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 38 of 50

“somewhat useless” person who, instead of working on any terrorism plot, “spent all of his time
dealing with his family issues and never did any of the required research” relating to blowing up
gas stations. /d. Further, despite KSM’s role as Military Operational Commander, it appears
from KSM’s statements that Mr. Khan did not complete any a/ Qaeda tasks, was not a member
of al Qaeda, and was not authorized to speak on behalf of al Qaeda or recruit others to join a/
Qaeda plots.

In addition, while KSM met with Mr. Khan, such meetings and discussions could have
related to the Mujahadeen instead of to al Qaeda. See ante, at 15 & n. 7. Considering that Mr.
Paracha was charged with providing material support to (and engaging in prohibited transactions
with) al Qaeda and not the Mujahadeen, even if the jury were to disregard KSM’s statements and
conclude that Mr. Khan did attempt to recruit Mr. Paracha to assist him with respect to
some organization, the jury could still conclude that any knowing assistance by Mr. Paracha was
for a different organization than af Qaeda. Moreover, despite the fact that KSM met with Mr.
Khan after Mr. Khan allegedly had been working on a gas station plot, Mr. Khan did not identify
Mr. Paracha to KSM or inform him that Mr. Paracha was in any way assisting al Qaeda by
assisting Mr. Khan with his immigration status or other issues.

Therefore, KSM’s newly discovered statements by themselves justify granting a new trial.
Based on the single statement from KSM disclosed pretrial — only that he could not recognize
Mr. Paracha’s father from an old photograph — this Court concluded that such statement was
“simply too remote and isolated to support a claim that Mohammad would provide material or
favorable testimony in Paracha’s defense.” Paracha, 2006 WL 12768 (S.D.N.Y.), at *12.

Now, with the benefit of KSM’s newly discovered statements, it is clear that KSM could

-35-
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 39 of 50

have been a dispositive witness for the defense, and that even his statements, coming from the
former al Qaeda Military Operational Commander, in the form of a substitution, would have
been sufficiently material to have probably resulted in an acquittal. KSM’s statements would
have offered the most authoritative insider’s view of al Qaeda, and would not only have
supported Mr. Paracha’s testimony (and the statements of Mr. Khan and Mr. al-Baluchi), but also
would have negated the testimony of the government’s expert with respect to al Qaeda’s
organizational and operational structure (and how Mr. Khan and in turn Mr. Paracha, fit into
them).

Adding Mr. al-Baluchi’s and Mr. Khan’s statements to the equation only reinforces that
conclusion immeasurably, At a minimum, Mr. al-Baluchi’s newly discovered statements provide
critical new evidence that any meetings involving Mr. Khan and/or Mr. Paracha had nothing to
do with supporting ai Qaeda. According to Mr. al-Baluchi, KSM “had a strict rule to never
consider {Saifullah] Paracha or his family for an operation[]” and that the reason for this rule was
that Mohammad “had money with [Saifullah] Paracha and it was important to keep money and
operations separated.” (Al-Baluchi Interview Reports, at 40 (attached as Exhibit 12, Dratel
Decl.))(emphasis added). The combination of this rule and the reason for it are eminently
credible, and directly contradict the government’s theory of prosecution. In addition, if jurors
credited Mr, al-Baluchi’s statements at his CSRT Hearing, they would also conclude that neither
Mr. al-Baluchi nor Mr. Khan were involved with a/ Qaeda in any capacity.

Mr. Khan’s post-trial statements also provide additional material, exculpatory evidence
on Paracha’s behalf. The February 5, 2007, Interview Reports include discussion of Mr. Khan’s

intention to travel to the United States and his involvement in a gas station plot, yet he makes no

-36-
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 40 of 50

mention of Mr, Paracha being involved in any way. Khan Interview Reports, 2/5/2007, at 6, 10
(attached as Exhibit 13, Dratel Decl.).

Even during Mr. Khan’s CSRT Hearing when he mentioned Mr. Paracha, he specifically
stated that Mr. Paracha agreed to help with the travel documents “as a fellow Pakistani” and as
“one ordinary citizen helping another ordinary citizen,” not as a person who was knowingly
supporting af Qaeda or a person operating on behalf of al Qaeda. Khan CSRT Hearing
Transcript, at 1 (attached as Exhibit 14, Dratel Decl.). Mr. Khan also explicitly stated during a
separate interview that he “thought [Paracha] was innocent[.]” Khan Interview Reports,
6/20/2007, at 4 (attached as Exhibit 7, Dratel Decl.).

Again, the unique circumstances here demonstrate that such amplification of the bare
summary substitutions introduced at trial is not cumulative. There is a vast difference between
reading only a few pages of general statements and the substantial detail and narrative provided
in the newly discovered statements. The newly discovered statements lend credence to each
other, and to Mr. Paracha’s testimony as well.

Mr. Paracha testified that (1} he did not know that Mr. al-Baluchi or Mr. Khan were part
of al Qaeda; (2) any action he undertook on either man’s behalf was not done with the intent to
support al Qaeda; and (3) he provided false information to law enforcement officers because he
was frightened, he thought law enforcement wanted to hear him confirm such information, and,
consequently, he thought it would lead to his eventual release. The newly discovered statements
corroborate the first and second points of Mr. Paracha’s testimony noted above.

Accordingly, the newly discovered statements by KSM, Mr. al-Baluchi, and Mr. Khan are

“vital” evidence that Mr. Paracha did not knowingly or intentionally support a/ Qaeda. See

-37-
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 41 of 50

Paracha, 2006 WL 12768, at * 11 (emphasis added) (explaining what evidence would be “vital”
to Mr. Paracha’s defense). While Mr. Paracha had extremely limited information from Mr. al-
Baluchi and Mr. Khan for use in his defense at trial, it was not nearly as material and significant
as the information provided in their numerous post-trial statements.

Thus, the newly discovered statements provide several tangible reasonable doubts the jury
could have entertained had it heard such evidence: (1) the statements by KSM, a completely
new witness whose knowledge of ai Qaeda and its operations is likely unsurpassed; (2) the
additional statements, including the detail, provided by Mr. Khan and Mr. al-Baluchi; (3) the
corroboration all of the statements would have provided Mr. Paracha’s testimony; (4) the effect
the statements would have had in neutralizing the government’s expert witness; and (5) the
impact the expanded statements would have had in blunting the government’s summation, in
which it argued that Mr. al-Baluchi and Mr. Khan were not credible because they were terrorists.
T. 1413-1417,

As a result, the newly discovered evidence is exculpatory, material, and non-cumulative,
and, if presented at trial, would probably have led to Mr. Paracha’s acquittal on all charges.
Indeed, in light of the newly discovered statements, and the procedural limitations that restricted
the manner and content of what Mr. Paracha was permitted to present of Mr. al-Baluchi’s and
Mr. Khan’s previously disclosed statements, allowing Mr. Paracha’s convictions to stand would

constitute a “manifest injustice.””*

 

'4 Nor would the principles and procedures attendant to the Classified Information
Procedures Act (hereinafter “CIPA”) suggest a different result. Indeed, explicit in CIPA’s
legislative history is the admonition that “the defendant should not stand in a worse position,
because of the fact that classified information is involved, than he would without this Act.”
Senate Report No. 96-823, at 4302. See also United States v. Lopez-Lima, 738 F. Supp. 1404,

-38-
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 42 of 50

As Judge Haight stated in Alvarez v. United States, determining whether new evidence
“would probably lead to an acquittal” requires a reviewing court to look “backwards and
forwards.” Alvarez, 808 F.Supp. at 1094 (S.D.N.Y. 1992). In applying this test:

the court must evaluate the new evidence, not just in and of itself
on a unit or cumulative basis, but in the light of the entire record
made at the trial and on the motion. The strength of the evidence
presented at the trial is an important consideration. If, measured by
these criteria, the court thinks that there is a reasonable probability
of an acquittal, and the other tests have been satisfied, a new trial
will be ordered. Otherwise it will be denied.
Id. (quoting Wright, Federal Practice and Procedure, §557 at 323-34 (footnotes omitted)).

Of course, here that analysis must also be informed by the unusual nature of the manner
in which Mr. Khan’s and Mr. al-Baluchi’s statements were presented at trial — not as live
testimony, but as bland and limited substitutions that restricted Mr. Paracha’s access to the
witnesses and their testimony.

As Judge Haight noted, the “probability-of-acquittal prong is the most difficult for the
defendant to meet, and the most difficult for a court to evaluate.” Alvarez, 808 F.Supp at 1094,
Despite this high bar, Judge Haight granted a motion for a new trial because newly discovered
evidence of lies and conflicting testimony of a confidential informant and a corroborating
government agent in other trials would have enabled significant cross-examination of the
informant and agent.

The Court’s jury instructions in this case also increase the likelihood that a jury would

focus significantly on the newly discovered statements and acquit as a result. Specifically,

 

1407 (S.D. Fla. 1990); United States v. Poindexter, 698 F. Supp. 316, 320 (D.D.C. 1988). See
also United States v. Fernandez, 913 F.2d 148, 154 (4" Cir. 1990).

-39.
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 43 of 50

regarding the limited statements from Mr. al-Baluchi and Mr. Khan introduced at the first trial,

the Court directed the jury as follows:
The witnesses’ statements were obtained under circumstances that
were designed to elicit truthful and accurate information from the
witnesses because the statements are relied upon by the United
States officials responsible for making national security decisions.
The failure to provide truthful information would be detrimental to
any relationship to the United States government by the witnesses.
Those who questioned the witnesses have a profound interest in
obtaining accurate information from the witnesses and in reporting
that information accurately to those who can use it to prevent acts
of terrorism and to capture other a/ Qaeda operatives.

Paracha, 2006 WL 12768, at *15.

These instructions would imbue the newly discovered statements with circumstantial
guarantees of trustworthiness that jurors would probably find compelling. Equipped with the
benefit of hindsight, it is plain that Mr. Paracha’s convictions are irreparably tainted.

As in Alvarez, the newly discovered evidence in this case would likely have a dramatic
impact on Mr. Paracha’s retrial, probably leading to his acquittal. While the government no
doubt will point to evidence that could sustain a conviction, again, a Rule 33 motion is not
determined by a sufficiency test. Examining the newly discovered statements in the context of
the record, it is respectfully submitted that Mr. Paracha has more than satisfied the legal standard
that such evidence would probably result in an acquittal. See United States v. Figueroa, 2008
WL 2945386, *4-*8 (E.D. Pa. July 31, 2008) (slip opinion) (granting motion for new trial where

new witness was “not incredible” and where if the jury believed that evidence it would probably

produce an acquittal).

-40-
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 44 of 50

POINT II
IN LIGHT OF PUBLIC REVELATIONS ABOUT
THE FAILURE OF GOVERNMENT AGENCTES
TO PRODUCE OR RETAIN CERTAIN
EVIDENCE OF DETAINEE INTERROGATIONS,
A HEARING SHOULD BE CONDUCTED TO
DETERMINE WHETHER ANY ADDITIONAL
EXCULPATORY STATEMENTS OR INFORMATION
EXISTS IN THE GOVERNMENT’S POSSESSION

Based on published reports and developments in certain cases, there is reason to believe
that the statements produced by the government, both before and since trial, are not the only
statements by KSM, Mr. Khan, and Mr. al-Baluchi that exculpate Mr. Paracha. As a result, Mr.
Paracha respectfully requests a hearing to determine whether agencies of the U.S, government
have provided to the prosecutors in this case the full range of such statements that qualify for
disclosure under Brady v. Maryland, 373 U.S. 83 (1963).

Such a hearing would explore the following issues: (1) whether government agencies
other than the United States Attorney’s Office for the Southern District of New York have
disclosed all Brady material to the prosecutors in this case; (2) whether government agencies
other than the United States Attorney’s Office for the Southern District of New York have
improperly destroyed any such materials; and, if so, 3) what information was contained in the
materials that were destroyed.

This request for such a hearing is not a fishing expedition. Nor is it sheer speculation that
government agencies, including the C.I.A. and other intelligence agencies, have destroyed

evidence relating to the “high-value” detainees — which category includes KSM, Mr, Khan, and

Mr. al-Baluchi -- who were detained at “ghost” sites around the world (until 14, including the

-4]-
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 45 of 50

three at issue in this case, were transferred to Guantanamo Bay in late 2006). That evidence had
been requested by courts and prosecutors as relevant and material to ongoing legal proceedings,
and had been sought by Congress as well.

For example, in December 2007, The New York ‘Times reported that in 2005 the C.LA.
“destroyed at least two videotapes documenting the interrogation of two Qaeda operatives in the
agency’s custody, a step it took in the midst of Congressional and legal scrutiny about its secret
detention program, according to current and former government officials.” Mark Mazzetti,
CLA, Destroyed 2 Tapes Showing Interrogations, N.Y. Times, December 7, 2007 (attached as
Exhibit 18, Dratel Dect.).

According to the Times article:

[iJn both 2003 and 2005 C.LA. lawyers told prosecutors in
the [United States v.] Moussaoui case that the C.LA. did
not possess recordings of interrogations sought by the
judge. Mr. Moussaoui’s lawyers had hoped that records of
the interrogations might provide exculpatory evidence for
Mr. Moussaoui, showing that Qaeda detainees did not
know Mr. Moussaoui and clearing him of involvement in
the [September 11", World Trade Center terrorist attack].
dd.

Thus, it is clear that in Moussaoui the C.LA. failed to disclose information responsive to
prosecution and judicial requests, and also did so in response to a Congressional inquiry relating
to C.I.A. conduct. The District Judge presiding over the Moussaoui case expressed her
misgivings about those misrepresentations in the context of another case, United States v. Al

Timimi, 04 Cr. 385 (LMB) (E.D. Va. Nov. 20, 2007), in the context of a separate issue, namely

whether the government should be compelled to share with security-cleared defense counsel the

-42-

 
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 46 of 50

government’s response to a motion to compel disclosure of information obtained pursuant to the
National Security Agency’s Terrorist Surveillance Program (involving warrantless wiretapping).

Before issuing the Order compelling disclosure of the government’s response to defense
counsel (see Order, dated Nov. 20, 2007 (attached as Exhibit 17, Dratel Decl.}), Judge Leonie M.
Brinkema, during a court proceeding on the issue, explained that

[have lost a great deal of confidence in the representations
made to me by folks in the intelligence world, and I’m
responding, frankly, to something that happened not in this
case but in the [United States v.] Moussaoui case [that the
District Court handled].

As you know because the letter in a redacted form has been
made public, on October 25, 2007, I received a letter from
one of the prosecuting attorneys in that case reflecting that
although I had been sure that it was not reasonable that key
witnesses in their interrogations had not been tape-recorded
and/or videotaped, I was assured on numerous occasions
that that had not happened and we went ahead with that
case with that understanding, and, of course, as that letter
reveals, that was not, in fact — the representations that were
made to me were not, in fact, accurate.

Now, this was not the line prosecutors; this was people
back across the river; but because of the concept that
lawyers who appear on a regular basis before a court are
subject to the court’s discipline, they know that their
reputation rises or falls upon the accuracy of their
representations, a court has no way of controlling or
adequately policing what is said to it if it’s made by
attorneys whom we have no connection with, and given the
mess that occurred in the Moussaoui case, it’s not going to
result, I don’t think, in any change in the posture of that
case, but this case is in a different situation.

This defendant did not plead guilty. He has insisted that he
is innocent of the crimes. The case is on appeal.

Al-Timimi, Transcript of Nov. 20, 2007 Hearing, at 3-5 (attached as Exhibit 16, Dratel Decl.).

-43-

 
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 47 of 50

C.I.A. misrepresentations to a federal court, made under oath, were also dispositive in
United States v. Wilson, 289 F, Supp.2d 801 (S.D. Tex. 2003), in which the District Court
ordered a new trial nearly twenty years after a conviction was secured by an affidavit from the
C.LA. (denying contacts with the defendant that were crucial to his defense) that, unbeknownst to
the line prosecutor, was false.

The aforementioned examples provide reasonable cause for an inquiry into whether all
material and exculpatory statements have been turned over to the prosecutors in this case, so that
they may also be turned over to the defense. This case involves three “high-value” detainces,
including KSM, the most notorious among them. All were in U.S. custody for years prior to
their transfer to Guantanamo Bay, interrogated ali the while (and reportedly subjected to
“extreme” interrogation methods) without counsel or contact with anyone from the outside
world,!°

Given the statements that were obtained by FBI and NCIS/CITF personnel at their first
meetings with each of the three detainees in early 2007 (following their transfer to Guantanamo
Bay), it is inconceivable that some — if not all, or more — of those statements exculpating Mr.
Paracha were not made earlier, prior to trial, to the other agencies that were interrogating the
detainees.

The probable existence of additional Brady material that predated trial in this case

implicates two related issues that demand resolution: (1) identifying the universe of Brady

 

'S See Toobin, Camp Justice, The New Yorker, April 14, 2008 (attached as Exhibit 15,
Dratel Decl., at 4} (noting that President George W. Bush announced on September 6, 2006, that
KSM was being transferred to Guantanamo Bay, and also noting that before that date KSM had
been held in a secret C.LA. prison).

-44-

 
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 48 of 50

material to determine the full extent of the exculpatory information that was available from
KSM, Mr. Khan, and Mr. al-Baluchi before Mr. Paracha’s trial (and now, for purposes of this
motion); and (2) determining the appropriate legal standard to apply in deciding this motion.

The importance of the first issue is self-evident. Regarding the latter issue, if Brady
material (or Rule 16(E)(1), Fed.R.Crim.P., material) was not produced to the defense, the motion
should be granted if production of the material would have yielded a different result at trial,
rather than an outright acquittal, See United States v. Bagley, 473 U.S. 667, 682 (1985)
(evidence is material “if there is a reasonable probability that, had the evidence been disclosed to
the defense, the result of the proceeding would have been different”). See also Kyles v. Whitley,
514 US, 419, 433 (1995); United States v. Quinn, 537 F.Supp.2d 99, 107 (D.D.C. 2008) (“[t]o
prevail on a motion for a new triai on the basis of a Brady violation, a defendant must establish
the materiality of the suppressed evidence to demonstrate that prejudice ensued.”) (citing United
States v. Agurs, 427 U.S. 97, 111 (1976)).'°

A Brady violation is comprised of three components: “The evidence at issue must be
favorable to the accused, either because it is exculpatory, or because it is impeaching; that
evidence must have been suppressed by the State, either willfully or inadvertently; and prejudice
must have ensued.” Strickler v. Greene, 527 U.S. 263, 281-82 (1999),

In Mr. Paracha’s case, if the C.I.A. or another government agency was in possession of

any other statements that were favorable to Mr. Paracha before or during his trial, those

 

'S The D.C. Circuit has styled the standard somewhat differently: “The Supreme Court
has emphasized that the question is not whether the defendant would more likely than not have
received a different verdict with the evidence, but whether in its absence he received a fair trial,
understood as a trial resulting in a verdict worthy of confidence.” United States v. Oruche, 484
F.3d 590, 596-97 (D.C. Cir. 2007); see also Bagley, 473 U.S. at 678.

-45-

 
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 49 of 50

statements should have been disclosed to him, The fact that the U.S. Attorney’s Office itself may
not have had such statements in its possession would not excuse their non-disclosure.

Federal Rule of Criminal Procedure 16(E) requires the government to produce in
discovery items that are material to the defense and “within the government’s possession,
custody, or control.” Fed.R.Crim.P. 16(E)(1). The Supreme Court has held that items in the
custody of the police are discoverable just as if they were in the hands of the prosecutor. Kyles v.
Whitley, 514 U.S. 419, 438 (1995).

Also, this Court has stated that “[l]egal ownership of the requested documents or things is
not determinative, nor is actual possession necessary if the party has control of the items.

Control has been defined to include ‘the legal right to obtain the documents requested upon
demand.’ The term ‘control’ is broadly construed.” United States v. Stein, 488 F.Supp.2d 350,
361 (S.D.N.Y 2007), quoting 7 Moore’s Federal Practice § 34.14 (emphasis in original). See
also United States v. Upton, 856 F.Supp. 727, 750 (E.D.N.Y 1994) (“[t]he inquiry is not whether
the United States Attorney’s Office physically possesses the discovery material; the inquiry is
the extent to which there was a ‘joint investigation’ with another agency.”), and United States v.
Bryant, 439 F.2d 642, 650 (D.C. Cir. 1971) (overruled on other grounds) (“[t}he fact that it was
the Bureau of Narcotics and Dangerous Drugs, and not the United States Attorney’s office, which
had possession of the tape in these cases does not render it any less discoverable. The duty of
disclosure affects not only the prosecutor, but the Government as a whole, including its
investigative agencies”).

Therefore, if any other government agency had possession of evidence favorable to Mr.

Paracha and did not disclose it, that would provide an additional basis for granting Mr. Paracha a

-46-

 
Case 1:03-cr-01197-SHS Document 182 Filed 03/18/20 Page 50 of 50

new trial.

Given the lingering and legitimate questions about the C.LA.’s and other government
agencies’ conduct with respect to the high-value detainees, including KSM, and those agencies’
failure to be candid with the court and Congress, Mr. Paracha respectfully requests that this Court
conduct a hearing to explore the following issues: (1) whether government agencies other than
the United States Attorney’s Office have disclosed all Brady material to the prosecutors in this
case; (2) whether government agencies other than the United States Attorney’s Office have
improperly destroyed any such materials; and, if so, (3) what information was contained in the
materials that were destroyed.

CONCLUSION

For the foregoing reasons, it is respectfully submitted that this Court should grant Mr.
Paracha’s motion in its entirety, vacate his convictions, and grant him a new trial, or, in the
alternative, conduct an evidentiary hearing on this motion.

Dated: November 21, 2008
New York, New York

-47-
